Citation Nr: 1810610	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for motion sickness.

4. Entitlement to service connection for a dental condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty for training (ACDUTRA) with the United States Army from May 1975 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2016, the Veteran testified at a hearing in Waco, Texas, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his application, the Veteran reported that he was not receiving any care at any VA facilities nor did he indicate any private medical facilities where he was treated.  However, at the Veteran's hearing, he reported that he is now receiving care at the Waco VA medical center.  These records are not in the file and may substantiate the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the location of any treatment he has received.  Then obtain any outstanding, pertinent VA and private treatment records and associate them with the Veteran's claims file, to include any treatment records pertaining to the Veteran from the VA medical center in Waco.

2.  Readjudicate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




